Per Curiam : From the complicated and somewhat contradictory statements of the witnesses, of the facts, it is not entirely easy to arrive at the truth of the case. The agreement between Richardson and Ruggles, of the 12th of November, 1860, referred to as exhibit B, shows that on the day of its date, those parties had settled all matters of debts, claims and accounts between them on these terms : that Richardson should deed to Auten, the complainant in the original and amended bills, and to which Richardson and Ruggles were parties, the land in question, which Ruggles had sold him, he, Ruggles, undertaking to redeem the land which had been sold to satisfy a judgment against Richardson in favor of McCoy, Howe & Co.—which was done by Auten. Ruggles, when he conveyed to Auten, was the equitable owner of the land, the legal title being in Richardson. Richardson knew Auten had bought the land of Ruggles—knew he had taken actual possession of it, and knew also, he was making valuable improvements on it, and never forbid him or pretended any title to the land, after the 12th of June, 1860. This agreement and the payment by Auten, under it, ought to be considered as settling the equities of these parties, and the circuit court decided properly, in requiring Richardson to execute a deed of release to Auten, and that decree must be affirmed. Decree affirmed*